DETAILED ACTION
  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/29/2022 and 9/12/2022 have been considered by the examiner.

Status of Claims
Applicant's arguments and amendments filed on 6/29/2022 have been acknowledged and entered.
Claims 1, 3-10, 12-13, 15, 17, and 19-20 are pending.  
Claims 2, 11, 14, 16, and 18 have been canceled.
Claims 1, 3-10, 12-13, 15, 17, and 19-20 have been amended.
No new claims have been added.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 contains spelling and spacing errors in lines 4-6 in which the claim recites “a coatign” layer and “thesurface”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 8-9, 12, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Masago et al (US 2014/0045392 A1) in view of JP2017048422A herein after referenced as Sonoda et al (US 2018/0245230 A1).

Regarding claim 1, Masago discloses a copper sheet (strip) [0018] with a Cu-Sn coating layer [0019] and may also include a Ni layer (underlayer) between the copper sheet and the Cu-Sn coating layer [0020]. Masago teaches the Cu-Sn coating layer has an Rz of less than 10µm [0031] and provides multiple examples of Cu-Sn coating layers with Rz of between 2.2 – 14.4 (Table 3).  Masago teaches an example with an Rz of 2.51 µm and an Ra of 0.30µm (Fig 13A) which has Cu-Sn coating layer roughness measurements within the claimed ranges. 
Masago does not teach a surface coverage ratio of the Sn layer [0020].   
However, Sonoda teaches the use of a tin plating area ratio of 10% to 60% on the outermost surface of a similar tin-plated product to provide a low-cost tin-plated product having a low insertion force.
Therefore, absent a specific teaching of the surface area ratio of the tin layer of Masago, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a tin surface area ratio of 10-60% overlapping the claimed range of 10% or less.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). 
Regarding claim 4, Masago and Sonoda teaches all of the limitations of claim 1 and further teaches a Ni layer (underlayer) with a thickness of 0.5 to 1.5 µm [0026], a Cu-Sn alloy layer with a thickness of 0.1 to 3 µm [0105] overlapping the instant claimed range of from 0.2 to 1 µm and with examples of thicknesses of 0.3 µm and 0.4 µm within the claimed range (Table 3). Masago also teaches the Cu-Sn alloy layer comprises either or both Cu6Sn5 and Cu3Sn [0105] which are an ɳ phase and an Ɛ phase as evidenced by Fugono (p 3 of 8 – (Phase Structure of Cu-Sn Alloy Layer).

Regarding claim 5, Masago and Sonoda teaches all of the limitations of claim 1 and Masago further teaches there may also be a Cu coating layer formed between the surface of the copper sheet for connecting parts and the Ni coating layer [0020].

Regarding claims 8 and 9, Masago and Sonoda teaches all of the limitations of claims 1 and 5 and although Masago further teaches the copper sheet strip subjected to a reflow process [0019], the limitation is a product by process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).	
	 
Regarding claims 12 and 13, Masago and Sonoda teaches all of the limitations of claim 1 and Masago further teaches the strip as mating-type connecting parts, such as a terminal for connectors [0002] and [0017]. 

Regarding claim 20, Masago and Sonoda teaches all of the limitations of claim 4 and although Masago further teaches the copper sheet strip subjected to a reflow process [0019], the limitation is a product by process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 3, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Masago et al (US 2014/0045392 A1) in view of Sonoda et al (US 2018/0245230 A1) as evidenced by Fugono et al (JP 2017082307A).
Regarding claim 3, Masago and Sonoda teaches all of the limitations of claim 1 and Masago further teaches a Ni layer (underlayer) with a thickness of 0.5 to 1.5 µm [0026], a Cu-Sn alloy layer with a thickness of 0.1 to 3 µm [0105] overlapping the instant claimed range of from 0.2 to 1 µm and with examples of thicknesses of 0.3 µm and 0.4 µm within the claimed range (Table 3). Masago also teaches the Cu-Sn alloy layer comprises either or both Cu6Sn5 and Cu3Sn [0105] which are an ɳ phase and an Ɛ phase as evidenced by Fugono (p 3 of 8 – (Phase Structure of Cu-Sn Alloy Layer).
Regarding claim 15, Masago and Sonoda teaches all of the limitations of claim 3 and Masago further teaches there may also be a Cu coating layer formed between the surface of the copper sheet for connecting parts and the Ni coating layer [0020].
Regarding claim 19, Masago and Sonoda teaches all of the limitations of claim 3 and although Masago further teaches the copper sheet strip subjected to a reflow process [0019], the limitation is a product by process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).	

Claim 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Masago et al (US 2014/0045392 A1) in view of Sonoda et al (US 2018/0245230 A1) and further in view of Kato et al (US 2017/0298527 A1).
Regarding claims 6 and 7, Masago and Sonoda teaches all of the limitations of claims 1 and 5 as set forth above.  
Masago does not teach wherein Cu in the Cu-Sn alloy layer is partially substituted with an element in the underlayer. 
However, Masago desires a mating-type connecting part that achieves low insertion force and has excellent electrical reliability. Kato teaches substituting some of the Cu in the Cu-Sn layer with Ni (from the underlayer) which provides a structure with a balance of excellent electrical characteristics and low coefficient of friction.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute Ni from the underlayer for Cu in the Cu-Sn layer of Masago as taught by Kato to provide a layered structure with a balance of excellent electrical characteristics and low coefficient of friction for reduced insertion force requirements.
Regarding claim 10, Masago in view of Sonoda and Kato teaches all of the limitations of claim 6 and although Masago further teaches the copper sheet strip subjected to a reflow process [0019], the limitation is a product by process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).	

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Masago et al (US 2014/0045392 A1) in view of Sonoda et al (US 2018/0245230 A1) as evidenced by Fugono et al (JP 2017082307A) further in view of Kato et al (US 2017/0298527 A1).
Regarding claim 17, Masago and Sonoda teaches all of the limitations of claim 3 as set forth above.  
Masago does not teach wherein Cu in the Cu-Sn alloy layer is partially substituted with an element in the underlayer. 
However, Masago desires a mating-type connecting part that achieves low insertion force and has excellent electrical reliability. Kato teaches substituting some of the Cu in the Cu-Sn layer with Ni (from the underlayer) which provides a structure with a balance of excellent electrical characteristics and low coefficient of friction.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute Ni from the underlayer for Cu in the Cu-Sn layer of Masago as taught by Kato to provide a layered structure with a balance of excellent electrical characteristics and low coefficient of friction for reduced insertion force requirements.

Response to Arguments
Applicant’s newly submitted IDS’s dated 6/29/2022 and 9/12/2022 and amendments, and arguments, filed 6/29/2022 have been fully considered.  With respect to the rejection(s) under 35 U.S.C 112 the amendments have overcome the rejections and the rejections have been withdrawn.  The amendments have overcome the rejections under 35 U.S.C. 102 and the rejections have been withdrawn.  Applicant’s arguments regarding the area ratio of the tin layer have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JP2017048422A herein after referenced as Sonoda (US 2018/0245230 A1) from the newly submitted IDS dated 9/12/2022.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujii et al WO 2017169765 A1 teaches a copper (Cu) or copper alloy base material (p2) with a Ni layer, a Cu—Sn alloy coating layer, and a Sn coating layer formed in this order on the surface of a base material (p2 and p5).  Fujii teaches the exposed area ratio with respect to the outermost surface of the CuSn layer is 15% to 100% resulting in a Sn surface coverage ratio of from 0% to 85% overlapping the instant claimed range of less than 10% to provide a lower dynamic friction coefficient.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784     


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784